                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                           GREAT FALLS DIVISION


ALISE MACHELL TYLER,                           Case No. CV-20-82-GF-JTJ

                     Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

ANDREW SAUL, COMMISSIONER
  OF SOCIAL SECURITY,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED: The Commissioner's final decision
 denying Plaintiff's claims for disability insurance benefits is reversed and
 remanded for an immediate award of benefits from October 10, 2017 through the
 date last injured.

        Dated this 23rd day of June, 2021.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ M. Stewart
                                  M. Stewart, Deputy Clerk
